SCHULTZ’S APPEAL.
Per Curiam,
This proceeding was under the 2d and 3d sections of the act of June 11, 1879, entitled “A supplement to an act for the regulation of boroughs, approved the third day of April Anno Domini one thousand eight hundred and fifty-one,” P. L. 150. The record shows that the proceedings, from beginning to end, are regular and in strict conformity with all the essential requirements of the act; and, unless there be substantial merit in one or more of the specifications of error, the decree, based on the findings of the grand jury and subsequent approval thereof by the court, should not be disturbed.
The first four specifications, relating to the refusal of the court to permit remonstrances to be laid before the grand jury, may be considered together. Some of the appellants presented petitions, remonstrating against the inclusion of their lands in the territory proposed to be annexed, etc., and moved the court for leave to send the same before the grand jury for their consideration. The court, considering these papers incompetent *444as evidence, or for any purpose, denied the motion, “ but without prejudice to the right of the remonstrants to show any facts, affecting the expediency of the proposed annexation, to the grand jury.” This conceded to the remonstrants everything they were entitled to. The act after specifically prescribing the form, etc., of application for annexation “ of any lots, out-lots or other tracts adjacent to a borough,” provides that the court “shall cause the application to be laid before the grand jury, and if a majority of said grand jury, after a full investigation of the case shall find that the conditions prescribed by the act have been complied with, and shall believe that it is expedient to grant the prayer of the petitioners, they shall certify the same to the court, which .certificate shall be entered of record, and may be confirmed by the court.” The “full investigation of the case” that the grand jury is thus required to make must, of course, be conducted according to the ordinary rules of evidence. Recitals and allegations of fact, contained in remonstrances, promiscuous^ signed, are not competent evidence of the facts in regard to which it is made the duty of the grand jury to inquire. There is no merit in either of said specifications.
The sixth and seventh specifications relate to the learned judge’s expression of opinion that, in cases such as this, the court had no authority to exclude the appellant’s lands from the territory proposed to be annexed, etc. Without pausing to inquire whether he was right or wrong in that regard, it is very evident that appellants were not injured thereby, because in that part of his opinion recited in the seventh specification, the learned judge assuming, for the purpose of argument merely, that he had the power to exclude said lands, says he could not do so, “ for the reason that these properties manifestly constitute a part of the village of Glade, and could not be excluded without leaving a portion of Glade township lying between the two ends of one of the principal streets of the borough, as it would be after annexation.” It thus appears that if he had been ever so certain as to his authority to exclude the lands in question, he would not have done so for the very good and satisfactory reason above stated. There is no merit in the sixth and seventh specifications ; nor is there anything in either of the other specifications that requires further notice. We *445find no error in the record that would justify a reversal of the decree.
Decree affirmed and appeal dismissed with costs to be paid by appellants.
BEATY’S APPEAL.
Per Curiam, May 27, 1895:
This appeal is from the same decree as Schultz et al.’s appeal, in No. 23 of July term, 1894, in which an opinion has just been filed. Both cases were argued together and involve substantially the same questions. For reasons briefly given in the opinion referred to, the decree, as to these appellants, should also be affirmed.
Decree affirmed and appeal dismissed with costs to be paid by appellants.